Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to remarks filed September 6, 2022. Applicant’s arguments directed to Wang have been considered. Applicant's arguments are not persuasive. 

Applicant argues that Wang’s functionality is to fasten the panels and does not expressly disclose the functionality of guiding and discharging accumulated water or dust on the panels. However, the claims are directed to a product, i.e. the structural nature of the device. The functionality is given limited patentable weight only as it pertains to the resulting structure. See MPEP 2114. Although Wang’s device may be expressed to facilitate attachment, it is structurally indistinct from Applicant’s “water guider”. As it is structurally indistinct, it is necessarily capable of the same functionality even without express disclosure thereof. Applicant has made no arguments regarding the structural distinction between Wang and the instant water guider. Applicant describes the first water guiding surface and argues “only with such structure the following technical effort can be achieved” however makes no argument to show that this structure is not taught by Wang. As such, Applicant’s arguments are not persuasive. 

Applicant argues that Wang “does not achieve the technical effort above”. This is not a persuasive argument as a reference need not recognize a common advantage with the instant disclosure in order to qualify as sufficient prior art. The prior art need only disclose the same structural elements of a product claim in order to satisfy the claim limitations and read on the instant invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7, 8, 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200403562 by Wang et al (hereinafter Wang). 

	Regarding Claim 1, Wang discloses a photovoltaic assembly comprising PV panels. Although the claim preamble discloses “each photovoltaic assembly comprises a frame, a glass layer, and a photovoltaic power generation layer the glass layer is located above the photovoltaic power generation layer and both the glass layer and the photovoltaic power generation layer are mounted in the frame” these are limitations which are outside the scope of the claimed water guider. The claims are not directed to a PV assembly comprising PV panels and a water guider but instead are directed to the water guider itself. The use of the water guider with the specific structure of the complementary solar panels is no more than intended use language and does not further limit the scope of the water guider. As such, Wang need not expressly disclose these preamble limitations in order to anticipate the claims. Although Wang does not expressly teach a glass cover, as Wang discloses a clamp which attaches to the front surface of a PV panel, it would necessarily be capable of attachment to a panel which includes a glass cover. 

The clamp which is positioned along an end of a panel within the assembly (Fig. 3). The clamp comprising a first portion abutting a frame of a solar panel within the assembly (142 Fig. 3 teaching the claimed “a water guiding portion, wherein the water guiding portion is provided with above the glass layer and is provided with a first position limiting portion configured to abut against the frame”). Recitation of elements of the PV panel assembly, i.e. the frame and glass, are outside the scope of the water guider and are not given patentable weight other than what is structurally imparted onto the water guider by the intended use limitations thereof. Wang discloses a clamp which is mounted onto the front surface of a panel and therefore would necessarily be capable of being mounted onto a panel having a glass cover. 

The first portion forms a gap between the panel and the clamp (between top-most 4 and left-top 4 Fig. 3 teaching the claimed “to provide a first gap between the water guiding portion and the frame, and the first gap forms a water guiding channel”). A second portion is arranged at an angle to the first portion (123 Fig. 3 for example teaching the claimed “and a water discharge portion arranged at an angle with respect to the water guiding portion, wherein a second gap is provided between the water discharge portion and the frame, the second gap forms a water discharge channel, and the water discharge channel is in communication with the water guiding channel”). Examiner notes, the instant invention is directed to the structure of the device. All functionality/intended use language is given limited patentable weight as it pertains to the resulting structure. Wang discloses a clamping system having the same structural features as claimed and disclosed (see instant Fig. 5 and Wang Fig. 3 side-by-side below) and as such, it satisfies the necessary structural features of the claim. See MPEP 2114. 

    PNG
    media_image1.png
    644
    543
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    697
    664
    media_image2.png
    Greyscale


Wang discloses the clamp includes a surface which includes a rubber strip positioned between the frame and an inner surface of the clamp (4 Fig. 3 [0025] teaching the claimed “wherein the water guiding portion comprises a water guiding surface; and wherein the first position limiting portion comprises at least one first raised strip arranged on the water guiding surface, and an end face, away from the water guiding surface, of the first raised strip abuts against the frame”). The remaining language of Claim 6 is directed to an alternative by use of the term “or” and is not necessary for satisfying the claim. 

Wang discloses the clamp includes a first surface which extends vertically along the panel edge and two opposing surfaces which extend from the first surface (Fig. 3). The bottom surface which extends from the first surface includes two surfaces wherein one is obliquely extending from the other and are structurally presented so as to read on the structural requirements of the claimed “port” (Fig. 3 teaching the claimed “the water guiding surface comprises a first water guiding surface and a second water guiding surface, the second water guiding surface has one end connected to the water discharge surface and another end connected to the first water guiding surface; the first water guiding surface is arranged obliquely with respect to the second water guiding surface, to form a water guiding port with the photovoltaic assembly”). 

The first “water guiding surface” of the clamp is located on the top of the panel (see Fig. 3 above) and as such provides the structural features required to satisfy the intended functionality, i.e. the claimed “wherein the first water guiding surface is located above the glass layer and extends toward the glass layer in the frame, to make the water guider be in contact with the accumulated water on the glass layer, so as to guide the accumulated water into the water guiding channel”. 

Regarding Claim 2, the instant disclosure provides no example or further explanation for what Applicant desires for the claimed “wettability” and as such, under the broadest reasonable interpretation in light of the instant disclosure, any material with any amount of wettability would be considered to read on the claim. Therefore, Wang’s disclosure of a frame which may include metal and rubber would satisfy the claimed “wherein an inner wall of the water guiding channel has wettability”.  

Regarding Claim 3, Wang discloses a second gap is formed between the clamp and the frame (between bottom-most and bottom-left 4 Fig. 3 above teaching the claimed “wherein the water discharge portion is provided with a second position limiting portion configured to abut against the frame of the photovoltaic assembly, to allow the second gap to be formed between the water discharge portion and the frame”).

Regarding Claim 4, Wang discloses the clamp includes a surface which includes a rubber strip positioned between the frame and an inner surface of the clamp (4 Fig. 3 [0025] teaching the claimed “wherein the water discharge portion comprises a water discharge surface, the second position limiting portion comprises a second raised strip arranged on the water discharge surface, and an end face, away from the water discharge surface, of the second raised strip abuts against the frame”). 

Regarding Claim 5, Wang discloses the strip is disposed along the length of the clamp and extending in a vertical direction within the clamp (see Fig. 3) thereby teaching the structural requirements of the claim, i.e. the claimed “wherein the second raised strip extends along a direction”. The remaining language, i.e. the claimed “in which water is discharged on the water discharge surface, to divide the water discharge channel into at least two water discharge sub-channels in communication with the water guiding channel, wherein the water discharge surface is configured to discharge the water in a direction away from the water guiding portion” is functional language which doesn’t further limit the structure of the water guider. Functional language is given limited patentable weight only as it pertains to the resulting structure. See MPEP 2114. 

Regarding Claim 7, as the claim is directed to an alternative which is not required to satisfy claim 6, the limitations of Claim 7 are not within the scope of the alternative taught by Wang. 

Regarding Claim 8, Wang discloses the rubber strip separates the clamp into two portions each containing a space between the clamp and the panel (Fig. 3) thereby teaching the structural requirements of the claimed “wherein the first raised strip extends along a direction in which water is guided on the water guiding surface, to divide the water guiding channel into at least two water guiding sub-channels, wherein the water guiding surface is configured to guide the water toward the water discharge portion”. 

Regarding Claim 10, Wang discloses the clamp assembly is a U-shaped member including a vertically extending portion and two end portions which are affixed to the panel (Fig. 3 teaching the claimed “further comprising a fixing portion, wherein the water discharge portion has one end connected to the water guiding portion and another end connected to the fixing portion, and a U-shaped opening is defined by the fixing portion, the water guiding portion and the water discharge portion; and the water guider having the U-shaped opening is an elastic member, and the U-shaped opening of the water guider is configured to clamp the frame”). 

Regarding Claim 11, Wang discloses a PV module comprising the clamp assembly as set forth above, further disclosing that the clamp forms a channel within the assembly and would be located on the assembly itself in operation (124 Fig. 3 reading on the claimed “port” teaching the claimed “comprising the water guider according to claim 1 and the photovoltaic assembly, wherein the water guiding channel with a water guiding port is formed between the water guiding portion of the water guider and a top of the frame of the photovoltaic assembly, and the water guiding port is located on the photovoltaic assembly”). 

Regarding Claim 12, Wang discloses a PV module comprising the clamp assembly as set forth above, further disclosing that the clamp forms a channel within the assembly and would be located on the assembly itself in operation (124 Fig. 3 reading on the claimed “port” teaching the claimed “comprising the water guider according to claim 2 and the photovoltaic assembly, wherein the water guiding channel with a water guiding port is formed between the water guiding portion of the water guider and a top of the frame of the photovoltaic assembly, and the water guiding port is located on the photovoltaic assembly”). 

Regarding Claim 13, Wang discloses a PV module comprising the clamp assembly as set forth above, further disclosing that the clamp forms a channel within the assembly and would be located on the assembly itself in operation (124 Fig. 3 reading on the claimed “port” teaching the claimed “comprising the water guider according to claim 3 and the photovoltaic assembly, wherein the water guiding channel with a water guiding port is formed between the water guiding portion of the water guider and a top of the frame of the photovoltaic assembly, and the water guiding port is located on the photovoltaic assembly”). 

Regarding Claim 14, Wang discloses a PV module comprising the clamp assembly as set forth above, further disclosing that the clamp forms a channel within the assembly and would be located on the assembly itself in operation (124 Fig. 3 reading on the claimed “port” teaching the claimed “comprising the water guider according to claim 4 and the photovoltaic assembly, wherein the water guiding channel with a water guiding port is formed between the water guiding portion of the water guider and a top of the frame of the photovoltaic assembly, and the water guiding port is located on the photovoltaic assembly”). 

Regarding Claim 15, Wang discloses a PV module comprising the clamp assembly as set forth above, further disclosing that the clamp forms a channel within the assembly and would be located on the assembly itself in operation (124 Fig. 3 reading on the claimed “port” teaching the claimed “comprising the water guider according to claim 5 and the photovoltaic assembly, wherein the water guiding channel with a water guiding port is formed between the water guiding portion of the water guider and a top of the frame of the photovoltaic assembly, and the water guiding port is located on the photovoltaic assembly”). 

Regarding Claim 16, Wang discloses a PV module comprising the clamp assembly as set forth above, further disclosing that the clamp forms a channel within the assembly and would be located on the assembly itself in operation (124 Fig. 3 reading on the claimed “port” teaching the claimed “comprising the water guider according to claim 6 and the photovoltaic assembly, wherein the water guiding channel with a water guiding port is formed between the water guiding portion of the water guider and a top of the frame of the photovoltaic assembly, and the water guiding port is located on the photovoltaic assembly”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180094438 discloses the use of a glass cover on the front surface of a solar panel assembly surrounded by a frame and having an active layer therein, supporting that it is routine and conventional to have a planar glass cover and frame surrounding active material in solar panel assemblies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721